USDC IN/ND case 3:20-cv-00407-DRL-MGG document 12 filed 12/04/20 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ROBERT KADROVACH,

                      Plaintiff,

         v.                                      CAUSE NO. 3:20-CV-407-DRL-MGG

 WEXFORD OF INDIANA LLC et al.,

                      Defendants.

                                    OPINION & ORDER

        Robert Kadrovach, a prisoner without a lawyer, filed a complaint against Wexford

of Indiana, LLC, Dr. Noe Marandet, and Dr. Kuenzli for refusing to change the battery in

his defibrillator after it stopped working. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Still, under 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against an immune defendant.

        Robert Kadrovach arrived at the Miami Correctional Facility on November 2, 2016.

At that time, the battery in his defibrillator was extremely low. By February 2016, it was

dead. Both Dr. Noe Marandet and Dr. Kuenzli refused to change the battery. As a result,

he “died” on May 17, 2017. He was revived, and the battery was changed on June 29,

2017.
USDC IN/ND case 3:20-cv-00407-DRL-MGG document 12 filed 12/04/20 page 2 of 3


       Mr. Kadrovach initiated this lawsuit on April 20, 2020, but he sues about events

that occurred between November 2, 2016, and June 29, 2017. Although the statute of

limitations is an affirmative defense, dismissal is appropriate when the complaint makes

clear that the claims are time barred. Cancer Foundation, Inc. v. Cerberus Capital

Management, LP, 559 F.3d 671, 674 (7th Cir. 2009). Indiana’s two-year limitations period

applies here. Behavioral Inst. of Ind., LLC v. Hobart City of Common Council, 406 F.3d 926,

929 (7th Cir. 2005). Mr. Kadrovach brought this lawsuit nearly two years and ten months

after his defibrillator battery was replaced. Thus, Mr. Kadrovach’s claims are time barred.

The case presents no circumstances that would estop the operation of the statute of

limitations here.

       Mr. Kadrovach also filed a motion (ECF 11) objecting to the order transferring the

case to the Northern District of Indiana. He argues that the case should not have been

transferred because he is located in the Southern District of Indiana and because both

Wexford of Indiana, LLC, and the witnesses he intends to call at trial reside in the

Southern District of Indiana. But, as explained above, Mr. Kadrovach has not stated a

claim. This case must be dismissed, and Mr. Kadrovach’s concerns regarding the

convenience of the parties are therefore unpersuasive.

       Finally, Mr. Kadrovach filed a motion (ECF 10) asking this court to vacate the order

requiring him to remit twenty percent of the money he receives each month that he

receives more than $10.00, until the filing fee is paid in full. Mr. Kadrovach explains that

he planned to use that money to pay an attorney hired to handle a post-conviction relief

petition. Because Mr. Kadrovach is a prisoner, he is subject to the requirements of 28


                                             2
USDC IN/ND case 3:20-cv-00407-DRL-MGG document 12 filed 12/04/20 page 3 of 3


U.S.C. § 1915(b) and must pay the entire filing fee in accordance with the procedures set

forth in that statute. See 28 U.S.C. § 1915(b); Hains v. Washington, 131 F.3d 1248, 1250 (7th

Cir. 1997) (“[T]he filing of a complaint (or appeal) is the act that creates the obligation to

pay fees, and what the judge does later does not relieve a litigant of this responsibility.”).

The court does not have authority to waive the fee or to modify the amount or timing of

payments. Lucien v. DeTella, 141 F.3d 773, 776 (7th Cir. 1998); see also Newlin v. Helman, 123

F.3d 429, 436 (7th Cir. 1997). Accordingly, this motion (ECF 10) must be denied.

         For these reasons, the court:

         (1) DENIES Mr. Kadrovach’s motion to vacate this court’s order directing that he

remits twenty percent of the money he receives each month that he receives more than

$10.00, until the filing fee is paid in full (ECF 10) is DENIED;

         (2) DENIES Mr. Kadrovach’s motion to Object to Order Transferring Action to

Northern District (ECF 11); and

         (3) DISMISSES this case pursuant to 28 U.S.C. § 1915A because it does not state a

claim.

         SO ORDERED.

         December 4, 2020                         s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              3
